Exhibit 99 For Immediate Release National Patent Development Corporation Reports Year End Operating Results NEW YORK, March 31, 2008National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported net income of $11,722,000, or $0.67 per basic anddiluted share, for the year ended December 31, 2007, compared to a net loss of $(1,207,000) or $(0.07) per basic share, for the year ended December 31, 2006. The net income in 2007 is due, primarily, to a gain of $17,031,000 recognized as a result of the merger of Valera Pharmaceuticals, Inc., in which the Company had an approximately 14% interest, and Indevus Pharmaceuticals, Inc. This gain was offset by a realized loss of $1,023,000 based upon the proceeds received by the Company from the post-merger sale of all the Indevus shares received on the exchange. The gain includes the May 2007 receipt of the first contingent payment from Indevus based upon achievement of a post-merger milestone. The Company had cash and cash equivalents of $15,698,000 at December 31, 2007.In addition, for the year ended December 31, 2007, net operating income of the Company's segments excluding corporate and other expenses increased by $1,543,000 as compared to the prior year, due, primarily, to improved operating results for Five Star Products, Inc. (Five Star). National Patent's majority owned subsidiary, Five Star, issued a press release on March 31, 2008 announcing its results for the year ended December 31, 2007, which is attached hereto. About National Patent Development Corporation National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News), is the majority owner of Five Star. National Patent also owns and operates an optical plastics business through its wholly owned subsidiary, MXL Industries, Inc. In addition, National Patent owns certain other non-core assets including real estate. Safe Harbor Statement This press release contains certain "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934 and the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to, among other things, future business plans, strategies and financial position, working capital and capital expenditure needs, growth opportunities, and any statements of belief and any statements of assumptions underlying any of the foregoing. Neither the Company nor Five Star Products, Inc. have any material third party commitments with respect to growth plans. There is no assurance that specific plans can be executed or, if executed, will be successful from an operational or financial standpoint. These plans could require capital beyond the funds presently available to the Company. These forward-looking statements reflect the current view of the management of National Patent Development Corporation with respect to future events and financial performance and are subject to certain risks, uncertainties, assumptions and changes in condition that could cause actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of National Patent Development Corporation, including, but not limited to the risks, uncertainties, assumptions and changes in condition detailed National Patents' periodic reports and registration statements filed with the Securities and Exchange Commission. National Patent Development Corporation does not intend to, and disclaims any duty or obligation to, update or revise any forward-looking statements or industry information set forth in this press release to reflect new information, future events or otherwise. Contact: National Patent Development Corporation John Belknap, 646-742-1627 Tables Follow: NATIONAL PATENT DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS DATA (in thousands, except per share data) Year Ended December 31, 2007 2006 Sales $ 132,887 $ 117,084 Cost of sales 109,220 97,605 Gross margin 23,667 19,479 Selling, general and administrative expenses (23,983 ) (18,678 ) Operatingprofit (loss) (316 ) 801 Interest expense (1,630 ) (1,565 ) Gain on exchange of Valera for Indevus shares 17,031 Investment and other loss, net (1,580 ) (13 ) Income (loss) before income taxes and minority interest 13,505 (777 ) Income tax expense ( 1,269 ) ( 327 ) Income (loss) before minority interest 12,236 (1,104 ) Minority interest (514 ) (103 ) Net income (loss) $ 11,722 $ (1,207 ) Net income (loss) per share Basic and diluted $ 0.67 $ (0.07 ) Basic weighted average shares outstanding 17,450 17,829 Diluted weighted average shares outstanding 17,463 17,829 NATIONAL PATENT DEVELOPMENT CORPORATION CONSOLIDATED BALANCE SHEETS DATA (in thousands) December 31, 2007 2006 Assets Current assets Cash and cash equivalents $ 15,698 $ 4,485 Accounts and other receivables, less allowance for doubtful accounts of $412 and $566 12,755 11,939 Inventories 27,720 22,535 Receivable from GP Strategies Corporation 251 Deferred tax asset 470 791 Prepaid expenses and other current assets 1,326 724 Total current assets 57,969 40,725 Marketable securities available for sale 109 343 Investment in Valera, including available for sale securities of $4,823 5,955 Property, plant and equipment, net 3,534 2,925 Other assets 3,293 3,286 Total assets $ 64,905 $ 53,234 Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ 257 $ 151 Short term borrowings 19,928 18,414 Accounts payable and accrued expenses 13,530 9,978 Total current liabilities 33,715 28,543 Long-term debt less current maturities 1,441 1,332 Deferred tax liability 279 279 Other liabilities 247 Minority interest 2,902 1,696 Common stock subject to exchange rights 493 Commitments and contingencies Stockholders’ equity Preferred stock, par value $0.01 per share authorized 10,000,000 shares; issued none - - Common stock, par value $0.01 per share authorized 30,000,000 shares; issued 18,086,006 shares in 2007 and 17,861,670 shares in 2006 180 178 Additional paid-in capital 26,825 25,990 Retained earnings (deficit) 2,545 (9,177 ) Treasury stock, at cost (1,528,462 shares in 2007 and 100,000 shares in 2006) (3,458 ) (188 ) Accumulated other comprehensive income (loss) (17 ) 4,334 Total stockholders’ equity 26,075 21,137 Total liabilities and stockholders’ equity $ 64,905 $ 53,234 For Immediate Release Five Star Products, Inc. Reports Year End Results · Revenue of $123.7 million for 2007, up $15.6 million or 14.5% compared to 2006 · Adjusted EBITDA of $4,546,000 for 2007, up $2,113,000 or 87% compared to 2006 · Net income of $1,199,000 for 2007, up $914,000 or 321% compared to 2006 NEW YORK, March 31, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced its revenue of $123.7 million for the year ended December 31, 2007, a 14.5% increase over the $108.1 million reported for last year. Net income of $1,199,000 for the year, $0.08 per basic share and $0.07 per diluted share, increased 321% as compared to net income of $285,000, $.02 per basic and diluted share, for the year ended December 31, 2006. The Company reported that results for the year ended December 31, 2007 include nine months of contribution from the Right-Way Dealer Warehouse, Inc., business which was acquired on April 5, 2007. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense of $463,000, which affects only 2007 results, was $4,546,000, an increase of $2,113,000 or 87% compared to $2,433,000 for 2006. Five Star announced the resignation of Leslie Flegel, the Company’s Chairman of the Board, who has left the Company to pursue other interests.We wish Mr. Flegel great success in his new business. Our President & CEO, John Belknap, will assume the additional duties and title of Chairman of the Board. John Belknap commented, “The Five Star operating team turned in an outstanding performance in 2007, increasing Adjusted EBITDA to a record $4.5 million on a sales increase of $15.6 million.The results benefited from solid organic growth and the successful integration of the Right-Way acquisition.Right-Way validates our plan to leverage Five Star’s management organization and infrastructure with strategic acquisitions.” Mr.
